

113 S1968 IS: Scholarships for Kids Act
U.S. Senate
2014-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1968IN THE SENATE OF THE UNITED STATESJanuary 28, 2014Mr. Alexander (for himself, Mr. Coats, Mr. Cornyn, and Mr. Vitter) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo allow States to let Federal funds for the education of disadvantaged children follow low-income
			 children to the accredited or otherwise State-approved public school,
			 private school, or supplemental educational services program they attend.1.Short titleThis Act may be cited as the
		  Scholarships for Kids Act.2.PurposeThe purpose of this Act is to improve the academic achievement of the disadvantaged by encouraging
			 State efforts to expand the educational choices available to low-income
			 students.3.Scholarships for kids programSubpart 2 of part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6331 et seq.) is amended by adding at the end the following:1128.Scholarships for kids program(a)DefinitionsIn this section:(1)Eligible child(A)In generalThe term eligible child means a child residing in a participating State who—(i)is not older than 21;(ii)is entitled to a free public education through grade 12; and(iii)(I)is from a family with an income below the poverty level on the basis of the most recent
			 satisfactory data published by the Department of Commerce; or(II)is a child  described in subparagraph (B).(B)Exception for continuing eligibilityA participating State may elect to serve a child as an eligible child under an approved program
			 under this section  if—(i)such child was an eligible child described in subparagraph (A) during the previous fiscal year;(ii)such child is from a family with an income that is not greater than 200 percent of the poverty
			 level on the basis of the most recent satisfactory data published by the
			 Department of Commerce  for the preceding year; and(iii)the State educational agency has determined that the child qualifies for continuing eligibility, 
			 as defined by the participating State in its declaration of intent under
			 subsection (d).(C)Criteria of povertyIn determining if a family has an income below the poverty level for purposes of this section, a
			 State shall use the poverty threshold, for the most recently completed
			 calendar year, most recently published by the Bureau of the Census.(2)Participating StateThe term participating State means a State whose  declaration of intent to exercise the State option for a	Scholarships for
			 Kids program is approved by the Secretary as described in subsection (d).(3)StateThe term State means each of the several States of the United States, the District of Columbia, and the
			 Commonwealth of Puerto Rico.(4)Supplemental educational services programThe term supplemental educational services program means a program providing  supplemental educational services, as defined in section 1116(e)(12).(b)Scholarships for kids  program authorized(1)In generalNotwithstanding any other provision of law and to the extent permitted under State law, a
			 participating State may use the funds made available under this subpart to
			 carry out a Scholarships for Kids program in accordance with subsection
			 (c).(2)Inapplicability of other requirementsNotwithstanding any other provision of this part or any other law, a participating State carrying
			 out a Scholarships for Kids program that meets the requirements of this
			 section, and the local educational agencies in such State,  shall not be
			 required to meet any other requirements under this Act or any other law,
			 except as provided in paragraph (3), in order to receive the State's funds
			 under this subpart.(3)Academic standards, academic assessments, and reporting on performance disaggregated by student
			 subgroupA participating State carrying out a Scholarships for Kids program that meets the requirements of
			 this section, and the local educational agencies within such State, shall
			 comply with paragraphs (1), (3), (6), and (7) of subsection (b), and
			 subsection (h), of section 1111, and with the requirements of subpart 2 of
			 part E of title IX (except for section 9521).(c)Use of funds(1)Student grants(A)In generalEach participating State shall use the funds made available under section 1122 and not reserved
			 under paragraph (2) or (3) to carry out a Scholarships for Kids program,
			 under which the State shall—(i)establish a per-pupil amount for the grants under this section, based on the number of eligible
			 children in the State, as described in subparagraph (B); and(ii)make a grant available on behalf of  each eligible child, in the amount determined under such
			 subparagraph, that the parents of the eligible child may use for any of
			 the following purposes, as allowed by State law:(I)To supplement the budget of any public school the eligible child is able to attend without fees.(II)To pay for all, or a portion,  of any fees required to attend another public school in the
			 participating State.(III)To pay for all, or a portion, of the tuition and fees required to attend an accredited or otherwise
			 State-approved private school.(IV)To pay for all, or  a portion, of the fees required to participate in a State-approved supplemental
			 educational services program.(B)Calculation of grant amountsEach participating State shall calculate the amount  of the grant to be awarded to each eligible
			 child for each fiscal year by dividing the allocation to the participating
			 State under this subpart remaining after the participating State reserves
			 any funds under paragraph (2) or (3), by the total number of eligible
			 children,  as determined by the participating State.(2)Administrative expensesA participating State may reserve not more than 3 percent of its allocation under section 1122 for
			 administrative costs associated with carrying out the participating
			 State’s duties and functions under this section, including—(A)certifying the eligibility of children living in the participating State;(B)disseminating information to parents of eligible children about public schools, private schools,
			 and programs of  supplemental educational services that are available to
			 eligible children in the participating State;(C)paying the costs of administering any tests required to be administered to eligible children
			 participating in the program; and(D)providing subgrants to local educational agencies in the participating State for any of these
			 purposes.(3)Transportation for eligible childrenA participating State may reserve not more than 2 percent of its allocation under section 1122 to
			 provide transportation for eligible children to the public school, private
			 school, or supplemental educational services program the eligible children
			 attend in accordance with paragraph (1)(A)(ii).(d)State declaration of intent(1)In generalIn order to carry out a Scholarships for Kids program under this section, a State educational
			 agency shall submit a declaration of intent to exercise the State option
			 for a Scholarships for Kids program to the Secretary that satisfies the
			 requirements of this subsection.(2)ContentsEach declaration of intent submitted under paragraph (1) shall provide the following:(A)A description of the program to be administered under this section, including the per-student
			 amount calculated under subsection (c)(1)(B) that will follow each
			 eligible child to the school or supplemental educational services program
			 the eligible child attends.(B)An assurance that funds made available under this section will be spent in accordance with the
			 requirements of this section.(C)(i)An assurance that the State will provide a parent  of each eligible child within the State who
			 receives or is offered a grant  under this section with the  option to use
			 grant funds  for 1 (or more than 1 if the parent so chooses) of any of the
			 following,   as allowed by State law:(I)To supplement the budget of any public school the eligible child is able to attend without fees.(II)To pay for all, or a portion, of any fees required to attend another public school in the
			 participating State.(III)To pay for all, or a portion, of the  tuition and fees to attend an accredited or otherwise 
			 State-approved private school.(IV)To pay for all, or a portion,  of the fees required to participate in a supplemental educational
			 services program.(ii)A description of the procedures the State will implement to carry out the requirements of clause
			 (i), including any accreditation or other method by which the State will
			 approve private schools and providers of supplemental educational services
			 programs to accept grant funds under this section.(D)An assurance that the State will publish, in a widely read or distributed medium, an annual report
			 that contains—(i)the number of students, schools, and providers of programs of supplemental educational services
			 that participated in the program assisted under this section;(ii)information regarding the academic progress of students receiving a grant under this section in
			 meeting challenging State student academic achievement standards under
			 section 1111(b)(1), if the State requires that students receiving a grant
			 participate in the academic assessments administered under section
			 1111(b)(3); and(iii)such other information as the State may require.(E)A description of how the State will define continuing eligibility with respect to children who have
			 participated in the State's Scholarships for Kids program for the
			 preceding year, in accordance with subsection (a)(1)(B).(F)An assurance that the State will assist each local educational agency, public school, and
			 participating private school affected by the State declaration of intent
			 to meet the requirements of this section.(G)An assurance that the State will use Federal funds awarded as grants to eligible children under
			 this section to supplement any funds from non-Federal sources that would,
			 in the absence of such Federal funds, be made available to such students
			 or to the schools or programs of supplemental educational services the
			 students attend, and not to supplant such funds.(H)An assurance that the State will comply with the requirements of paragraphs (1), (3), (6), and (7)
			 of subsection (b), and subsection (h), of section 1111.(I)An assurance that the State will participate in biennial State academic assessments in grades 4 and
			 8 in reading and mathematics under the National Assessment of Educational
			 Progress carried out under section 303(b)(3) of the National Assessment of
			 Educational Progress Authorization Act if the Secretary pays the costs of
			 administering such assessments.(3)Review and approval by the secretary(A)In generalThe Secretary shall—(i)establish a process to review the declarations of intent received from States under this
			 subsection; and(ii)by not later than 30 days after the submission of a State declaration of intent, approve the State
			 declaration  or, if  the Secretary clearly demonstrates that the State
			 declaration of intent does not meet the requirements of this subsection,
			 carry out the requirements of paragraph (4).(B)Standard and nature of reviewThe Secretary shall conduct a good faith review of State declarations of intent in their totality
			 and in deference to State and local judgments, with the goal of promoting
			 parental choice.(4)State declaration of intent determination, demonstration, and revisionIf the Secretary determines that a State declaration of intent does not meet the requirements of
			 this subsection, the Secretary shall, prior to disapproving the
			 declaration of intent—(A)immediately notify the State of the determination;(B)provide to the State a detailed description of the specific requirements of this subsection that
			 the Secretary determined were not met in  the declaration of intent;(C)offer the State an opportunity to revise and resubmit its declaration of intent within 30 days of
			 the determination;(D)provide technical assistance, upon request of the State, in order to assist the State in meeting
			 the requirements of this subsection; and(E)provide an opportunity for  a public hearing not later than 30 days after receiving from the State
			 a revised declaration of intent, with public notice provided not less than
			 15 days before the hearing.(5)State declaration of intent disapprovalThe Secretary shall have the authority to disapprove a State declaration of intent if—(A)the State has been notified and offered an opportunity to revise and resubmit the declaration of
			 intent with technical assistance, in accordance with  paragraph (4); and(B)(i)the State does not submit a revised declaration of intent; or(ii)the State submits a revised declaration of intent that the Secretary determines, after an
			 opportunity for a hearing conducted in accordance with paragraph (4)(E),
			 does not meet the requirements of this subsection.(6)Recognition by operation of lawIf the Secretary fails to take action on a declaration of intent submitted by a State within the
			 time specified in paragraph (3)(A)(ii), the declaration of intent, as
			 submitted, shall be deemed to be approved.(7)LimitationsThe Secretary shall not have the authority to require a State, as a condition of approval of the
			 State declaration of intent under this subsection, to—(A)submit any standards for academic content or student academic achievement for review or approval;(B)enter into a voluntary partnership with another State to develop and implement academic
			 assessments, State academic content standards, and accountability systems;(C)include in, or delete from, such a declaration of intent any criterion that specifies, describes,
			 or prescribes any standard or measure that the State uses to establish,
			 implement, or improve—(i)State standards;(ii)assessments;(iii)State accountability systems;(iv)systems that measure student growth;(v)measures of other academic indicators; or(vi)teacher and principal evaluation systems; or(D)require the collection, publication, or transmission to the Department of individual student data
			 that is not expressly required to be collected under this Act.(e)Accountability for academic progressA participating State may require each eligible child receiving a grant under this section to take 
			 academic assessments implemented by the State educational agency under
			 section 1111(b)(3) or an alternative assessment approved by the State
			 educational agency of the participating State, if the participating State
			 pays any costs associated with administering the assessment.(f)Nondiscrimination and other requirements for schools and providers of supplemental educational
			 services programs(1)Nondiscrimination(A)In generalExcept as provided in subparagraph (B), a school or provider of a supplemental educational services
			 program that  participates in a program under this section by accepting
			 grant funds under this section on behalf of  an eligible child under this
			 section shall agree to not discriminate against program participants or
			 applicants on the basis of race, color, national origin, religion, or sex.(B)Exceptions(i)In generalNotwithstanding any other provision of law, the prohibition of sex discrimination in subparagraph
			 (A) shall not apply to a participating school that is operated by,
			 supervised by, controlled by, or connected to a religious organization to
			 the extent that the application of subparagraph (A) is inconsistent with
			 the religious tenets or beliefs of the school.(ii)Single-sex school, class, or activityNotwithstanding subparagraph (A) or any other provision of law, a parent may choose, and a school
			 may offer, a single-sex school, class, or activity.(C)ApplicabilitySection 909 of the Education Amendments of 1972 (20 U.S.C. 1688) shall apply to this section  as if
			 such section 909 were part of this section.(2)Children with disabilitiesNothing in this section shall be construed to alter or modify the Individuals with Disabilities
			 Education Act.(3)Rules of conduct and other school policiesA participating school or provider of supplemental educational services may require eligible
			 children attending the school or receiving the services, respectively,  to
			 abide by any rules of conduct or other requirements applicable to all
			 other students served by the school or the provider of supplemental
			 educational services.(4)Religiously affiliated schools and providers of supplemental educational services(A)In generalNotwithstanding any other provision of law, a school or provider of supplemental educational
			 services  participating in a program under this section that is operated
			 by, supervised by, controlled by, or connected to, a religious
			 organization may exercise its right in matters of employment consistent
			 with title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e–1 et
			 seq.), including the exemptions in such title.(B)Maintenance of purposeNotwithstanding any other provision of law, funds made available under this section to eligible
			 students that are received by a participating school or supplemental
			 educational services provider, as a result of their parents' choice, shall
			 not, consistent with the first amendment of the Constitution of the United
			 States—(i)necessitate any change in the participating school's teaching mission;(ii)require any participating school to remove religious art, icons, scriptures, or other symbols; or(iii)preclude any participating school from retaining religious terms in its name, selecting its board
			 members on a religious basis, or including religious references in its
			 mission statements and other chartering or governing documents.(g)National program assessment(1)In generalThe Secretary, acting through the Director of the Institute of Education Sciences, shall carry out
			 a national assessment of activities carried out with Federal funds under
			 this section in order—(A)to determine the effectiveness of this section in achieving the purposes of this section; and(B)to provide timely information to the President, Congress, the States, local educational agencies,
			 and the public on how to implement this section more effectively,
			 including recommendations for legislative and administrative action that
			 can achieve the purposes of this section more effectively.(2)Scope of assessmentThe national assessment shall assess activities supported under this section, including—(A)the implementation of programs assisted under this section by participating States and the impact
			 of such programs on improving the academic achievement of low-income
			 children to meet the challenging academic content and student academic
			 achievement standards adopted by the participating States under section
			 1111(b)(1), based on the State academic assessments adopted under section
			 1111(b)(3), to the extent applicable;(B)the types of programs and services in participating States that have demonstrated the greatest
			 effectiveness in helping low-income students reach the challenging
			 academic content and student academic achievement standards developed by
			 the participating States;  and(C)the effectiveness of States, local educational agencies, schools, and other recipients of
			 assistance under this section in achieving the purposes of this section,
			 by—(i)improving the academic achievement of low-income children and their performance on State
			 assessments, where applicable, as compared with other children; and(ii)improving the participation of parents of low-income children in the education of their children.(3)Sources of information and data collection(A)In generalIn conducting the assessment under this subsection, the Secretary shall—(i)analyze existing data from States required for reports under this Act and the Individuals with
			 Disabilities Education Act, and summarize major findings from such
			 reports; and(ii)analyze data from the National Assessment of Educational Progress carried out under section
			 303(b)(2) of the National Assessment of Educational Progress Authorization
			 Act.(B)Special ruleThe information and data used to prepare the assessment, as described in subparagraph (A), shall be
			 derived from existing State and local reporting requirements and data
			 sources. Nothing in this paragraph shall be construed as authorizing,
			 requiring, or allowing any additional reporting requirements, data
			 elements, or information to be reported to the Secretary not otherwise
			 explicitly authorized by any other Federal law.(4)Reports(A)Interim reportNot later than 3 years after the date of enactment of  the  Scholarships for Kids Act, the Secretary shall transmit to the President, the Committee on Education and the Workforce of
			 the House of Representatives, and the Committee on Health, Education,
			 Labor, and Pensions of the Senate, an interim report on the national
			 assessment conducted under this subsection.(B)Final reportNot later than 5 years after the date of enactment of the Scholarships for Kids Act, the Secretary shall transmit to the President, the Committee on Education and the Workforce of
			 the House of Representatives, and the Committee on Health, Education,
			 Labor, and Pensions of the Senate, a final report on the national
			 assessment conducted under this subsection.(h)Prohibition against federal mandates, direction, or controlNothing in this subsection shall be construed to authorize the Secretary or any other officer or
			 employee of the Federal Government to mandate, direct, control, or
			 exercise any direction or supervision over the instructional content or
			 materials, curriculum, program of instruction, academic content and
			 student academic achievement standards, or academic assessments of a
			 State, local educational agency, elementary school or secondary school, or
			 provider of supplemental educational services..4.Authorization of appropriationsSection 1002 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6302) is amended to
			 read as follows:1002.Authorization of appropriationsFor the purpose of carrying out part A, there are authorized to be appropriated $23,955,840,000 for
			 fiscal year 2015 and  each of the 5 succeeding fiscal years..5.Program consolidation(a)Consolidation of certain Federal education programsThe following provisions are repealed:(1)Section 1003 and parts B, C, D, E, F, G, and H of title I of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6301 et seq.).(2)Titles II, III, IV, V, VI, and VII of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6601 et seq., 6801 et seq., 7101 et seq., 7301 et seq., 7401 et seq.).(3)Clauses (iii) and (iv) of section 105(f)(1)(B) of the Compact of Free Association Amendments Act of
			 2003 (48 U.S.C. 1921d(f)(1)(B)(iii) and (iv)).(4)The Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).(5)Subtitle B of title VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.).(6)The Educational Technical Assistance Act of 2002 (20 U.S.C. 9601 et seq.).(7)Part A of title II of the Higher Education Act of 1965 (20 U.S.C. 1022 et seq.).(8)Sections 402B and 402C of the Higher Education Act of 1965 (20 U.S.C. 1070a–12, 1070a–13).(9)Section 410 of the Agricultural Research Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7630).(10)Section 1417(j) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3152(j)).(11)Section 4101 of the Patient Protection and Affordable Care Act (42 U.S.C. 280h–4 note).(12)Section 9 of the National Science Foundation Authorization Act of 2002 (42 U.S.C.  1862n).(13)Section 399Z–1 of the Public Health Service  Act (42 U.S.C.  280h–5).(14)Sections 14005, 14006, and 14007 of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5; 123 Stat. 282).(b)Effective dateSubsection (a) shall take effect on October 1, 2015.(c)Additional conforming amendments(1)In generalAfter consultation with the appropriate committees of Congress and the Director of the Office of
			 Management and Budget, each applicable Secretary shall prepare recommended
			 legislation containing technical and conforming amendments to reflect the
			 changes made by this Act.(2)Submission to CongressNot later than 6 months after the date of enactment of this Act, each applicable Secretary shall
			 submit the recommended legislation referred to under paragraph (1) to the
			 appropriate committees of Congress.(3)Definition of applicable SecretaryFor purposes of this section, the term applicable Secretary means a Secretary with authority over a program or provision of law described in subsection (a).